 

Exhibit 10.1

 

AMENDMENT NO. 2 TO
FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

This Amendment No. 2 to the Fourth Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of July 31, 2020, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each of the entities
party hereto identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), each
of the entities party hereto identified as a “Company” (together with any of
their respective successors and assigns hereunder, the “Companies”) and Wells
Fargo Bank, N.A., as agent for the Purchasers or any successor agent hereunder
(together with its successors and assigns hereunder, the “Agent”), amending the
Fourth Amended and Restated Receivables Purchase Agreement, dated as of
August 16, 2018 (as amended by Amendment No. 1 thereto, dated February 28, 2020,
the “Existing Agreement,” and as further amended, modified or supplemented from
time to time, including through the date hereof, the “Receivables Purchase
Agreement”).

 

RECITALS

 

The parties hereto are the current parties to the Existing Agreement and they
now desire to amend the Existing Agreement, subject to the terms and conditions
hereof, as more particularly described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.     Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Existing Agreement.

 

Section 2.     Amendment. Subject to the terms and conditions set forth herein,
the Existing Agreement is hereby amended by deleting the stricken text
(indicated in the same manner as the following example: stricken text) and
adding the inserted text (indicated in the same manner as the following example:
inserted text) as set forth on the pages of the Receivables Purchase Agreement
attached as Annex A hereto.

 

Section 3.     Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

 

(a)            Amendment. The Agent and each Seller Party shall have received,
on or before the date hereof, executed counterparts of this Amendment, duly
executed by each of the parties hereto.

 

(b)            Receivables Sale Agreement. The Agent shall have received, on or
before the date hereof, an executed copy of Amendment No. 1 to the Receivables
Sale Agreement, dated as of the date hereof, by and between Avnet and Seller.

 

(c)            Purchaser Fee Letter. The Agent, the Seller and each Purchaser
shall have received executed counterparts of the Purchaser Fee Letter, duly
executed by each of the parties thereto, and all fees due from Seller thereunder
on the date hereof shall have been paid.

 

(d)            Agent Fee Letter. The Agent shall have received an executed
counterpart of the Agent Fee Letter, duly executed by the Seller, and all fees
due from Seller thereunder on the date hereof shall have been paid.

 





 

 

Amendment No. 2 to

Avnet Receivables Purchase Agreement

 

(e)            Representations and Warranties. As of the date hereof, both
before and after giving effect to this Amendment, all of the representations and
warranties of each Seller Party contained in the Receivables Purchase Agreement
and in each other Transaction Document shall be true and correct in all material
respects as though made on the date hereof (and by its execution hereof, each
Seller Party shall be deemed to have represented and warranted such).

 

(f)            No Amortization Event or Potential Amortization Event. As of the
date hereof, both before and after giving effect to this Amendment, no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing (and by its execution hereof, each Seller Party shall be deemed to
have represented and warranted such).

 

Section 4.      Reallocation of Aggregate Capital among Purchasers. In
furtherance of the transactions contemplated by the changes made to Schedule A
to the Receivables Purchase Agreement pursuant to Section 2 hereof, each
Purchaser Group, to the extent applicable to it, agrees to pay to, or cause to
be paid to, Agent the amount necessary to cause the ratio obtained by dividing
such Purchaser Group’s outstanding Capital to the Aggregate Capital to be equal
to the ratio obtained by dividing such Purchaser Group’s Purchase Limit to the
aggregate amount of the Purchase Limits of all Purchaser Groups.

 

Section 5.      Miscellaneous.

 

(a)            Effect; Ratification. This Amendment is effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed (i) to be a consent to, or an acknowledgment of, any amendment,
waiver or modification of any other term or condition of the Existing Agreement
or of any other instrument or agreement referred to therein or (ii) to prejudice
any right or remedy which the Agent, any Company or Financial Institution (or
any of their respective assigns) may now have or may have in the future under or
in connection with the Receivables Purchase Agreement or any other instrument or
agreement referred to therein. Each reference in the Receivables Purchase
Agreement to “this Agreement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the Existing Agreement or
to the “Receivables Purchase Agreement” shall mean the Existing Agreement as
amended hereby. This Amendment shall be construed in connection with and as part
of the Receivables Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the
Receivables Purchase Agreement and each other instrument or agreement referred
to therein, except as herein amended, are hereby ratified and confirmed and
shall remain in full force and effect.

 

(b)            Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

(c)            Costs, Fees and Expenses. Seller agrees to reimburse the Agent
and each Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).

 



2

 

 

Amendment No. 2 to

Avnet Receivables Purchase Agreement

 

(d)            Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)            Severability. Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

(f)            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

(g)            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

 



3

 

 

Amendment No. 2 to

Avnet Receivables Purchase Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

  AVNET RECEIVABLES CORPORATION,   as Seller       By:  /s/ Kenneth A. Jacobson
  Name: Kenneth A. Jacobson   Title: President and Treasurer       AVNET, INC.,
as Servicer       By:  /s/ Joseph Burke   Name: Joseph Burke   Title: Vice
President and Treasurer

 

 



S-1

 



 



Amendment No. 2 to



Avnet Receivables Purchase Agreement

 

 

  WELLS FARGO BANK, N.A.,   as a Company and as a Financial Institution      
By:  /s/ Jonathan Davis   Name: Jonathan Davis   Title: Asst Vice President    
  WELLS FARGO BANK, N.A.,   as Agent       By:  /s/ Jonathan Davis   Name:
Jonathan Davis   Title: Asst Vice President

 



S-2

 



 

Amendment No. 2 to

Avnet Receivables Purchase Agreement

 

 

  TRUIST BANK,   as a Company and as a Financial Institution       By: /s/
Ileana Chu   Name: Ileana Chu   Title: SVP

 



S-3

 

 

Amendment No. 2 to

Avnet Receivables Purchase Agreement

 

  PNC BANK, NATIONAL ASSOCIATION, as a   Company and as a Financial Institution
      By:  /s/ Michael Brown   Name: Michael Brown   Title: Senior Vice
President

 



S-4

 

 

Amendment No. 2 to

Avnet Receivables Purchase Agreement

 

  LIBERTY STREET FUNDING LLC,   as a Company       By: /s/ Jill A. Russo   Name:
Jill A. Russo   Title: Vice President       THE BANK OF NOVA SCOTIA,   as a
Financial Institution       By: /s/ Doug Noe   Name: Doug Noe   Title: Managing
Director

 



S-5

 



 

Amendment No. 2 to

Avnet Receivables Purchase Agreement

 

  BANK OF AMERICA, N.A.,   as a Company and as a Financial Institution      
By:  /s/ Scott Bell   Name: Scott Bell   Title: SVP

 





S-6

 

 

Amendment No. 2 to

Avnet Receivables Purchase Agreement

 

Annex A

 

Amendments to Receivables Purchase Agreement

 

[see attached]

 





 



 

Conformed through Amendment No. 1, dated as of February 28, 2020



Conformed through Amendment No. 2, dated as of July 31, 2020

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

dated as of August 16, 2018

 

Among

 

AVNET RECEIVABLES CORPORATION, as Seller,

 

AVNET, INC., as Servicer,

 

THE COMPANIES,

 

THE FINANCIAL INSTITUTIONS,

 

and

 

WELLS FARGO BANK, N.A.,
as Agent

 

 

 



 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

TABLE OF CONTENTS

 

Page

 

Article I PURCHASE ARRANGEMENTS



Section 1.1 Purchase Facility   Section 1.2 Increases   Section 1.3 Decreases  
Section 1.4 Payment Requirements  

 

Article II PAYMENTS AND COLLECTIONS   Section 2.1 Payments   Section 2.2
Collections Prior to Amortization   Section 2.3 Collections Following
Amortization   Section 2.4 Application of Collections   Section 2.5 Payment
Rescission   Section 2.6 Maximum Purchaser Interests   Section 2.7 Repurchase
Option   Section 2.8 Release of Lock-Box Arrangements   Section 2.9 Compliance
with FATCA         Article III COMPANY FUNDING   Section 3.1 CP Costs  
Section 3.2 CP Costs Payments   Section 3.3 Calculation of CP Costs  
Section 3.4 Suspension of the LIBO Rate   Section 3.5 Effect of Benchmark
Transition Event  

 

Article IV FINANCIAL INSTITUTION FUNDING   Section 4.1 Financial Institution
Funding   Section 4.2 Yield Payments   Section 4.3 Selection and Continuation of
Tranche Periods   Section 4.4 Suspension of the LIBO Rate   Section 4.5 Effect
of Benchmark Transition Event   Section 4.54.6 Extension of Liquidity
Termination Date  

 

Article V REPRESENTATIONS AND WARRANTIES



Section 5.1 Representations and Warranties of the Seller Parties   Section 5.2
Financial Institution Representations and Warranties  

 

Article VI CONDITIONS OF PURCHASES    Section 6.1 Conditions Precedent to
Amendment and Restatement    Section 6.2 Conditions Precedent to All Purchases
and Reinvestments   

 

Article VII COVENANTS    Section 7.1 Affirmative Covenants of the Seller Parties
   Section 7.2 Negative Covenants of the Seller Parties   

 

Article VIII ADMINISTRATION AND COLLECTION   Section 8.1 Designation of Servicer
  Section 8.2 Duties of Servicer   Section 8.3 Collection Notices   Section 8.4
Responsibilities of Seller   Section 8.5 Reports  

 





i

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

Section 8.6 Servicing Fees   Section 8.7 Limited Recourse to Servicer  
Section 8.8 Risk Retention Compliance         Article IX AMORTIZATION EVENTS  
Section 9.1 Amortization Events   Section 9.2 Remedies         Article X
INDEMNIFICATION   Section 10.1 Indemnities by The Seller Parties   Section 10.2
Increased Cost and Reduced Return   Section 10.3 Other Costs and Expenses      
  Article XI THE AGENT   Section 11.1 Authorization and Action   Section 11.2
Delegation of Duties   Section 11.3 Exculpatory Provisions   Section 11.4
Reliance by Agent   Section 11.5 Non-Reliance on Agent and Other Purchasers  
Section 11.6 Reimbursement and Indemnification   Section 11.7 Agent in its
Individual Capacity   Section 11.8 Successor Agent  

 

Article XII ASSIGNMENTS; PARTICIPATIONS; DEFAULTING PURCHASERS   Section 12.1
Assignments   Section 12.2 Participations   Section 12.3 Security Interests  
Section 12.4 Defaulting Purchasers  

 

Article XIII MISCELLANEOUS   Section 13.1 Waivers and Amendments   Section 13.2
Notices   Section 13.3 Ratable Payments   Section 13.4 Protection of Interests
of the Purchasers   Section 13.5 Confidentiality   Section 13.6 Bankruptcy
Petition   Section 13.7 Limitation of Liability   Section 13.8 CHOICE OF LAW  
Section 13.9 CONSENT TO JURISDICTION   Section 13.10 WAIVER OF JURY TRIAL  
Section 13.11 Integration; Binding Effect; Survival of Terms   Section 13.12
Counterparts; Severability; Section References   Section 13.13 Wells Fargo Roles
  Section 13.14 Characterization   Section 13.15 Confirmation and Ratification
of Terms   Section 13.16 PATRIOT Act and Beneficial Ownership Regulation  
Section 13.17 Acknowledgment Regarding any Unsupported QFCs  

 



ii

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

Exhibits and Schedules

 

Exhibit I Definitions Exhibit II Form of Purchase Notice Exhibit III
Jurisdictions of Organization of the Seller Parties; Locations of Records;
Organizational Number(s); Federal Employer Identification Number(s); Other Names
Exhibit IV Names of Collection Banks; Collection Accounts Exhibit V Form of
Compliance Certificate Exhibit VI [Reserved] Exhibit VII Form of Assignment
Agreement Exhibit VIII Credit and Collection Policy Exhibit IX Form of
Contract(s) Exhibit X Form of Monthly Report Exhibit XI Collateral Description
Exhibit XII Form of General Electric Entity Designation NoticeWeekly Report    
Schedule A Commitments Schedule B Closing Documents

 

iii

 



 

ARTICLE I
PURCHASE ARRANGEMENTS

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

Section 1.1      Purchase Facility. Upon the terms and subject to the conditions
hereof, Seller may, at its option, sell and assign Purchaser Interests to the
Agent for the benefit of one or more of the Purchasers. During the period from
the Initial Closing Date to but not including the Facility Termination Date, in
accordance with the terms and conditions set forth herein, each Company may, at
its option, instruct the Agent to purchase on behalf of such Company, or if any
Company shall decline to purchase, the Agent shall purchase, on behalf of such
declining Company’s Related Financial Institutions, Purchaser Interests from
time to time in an aggregate amount for all Purchasers not to exceed at such
time the lesser of (i) the Purchase Limit and (ii) the aggregate amount of the
Commitments.

 

Section 1.2      Increases. Seller shall provide the Agent and each Purchaser
(based solely on contact information provided by the Agent), by 1:00
p.m. (Eastern time) on the date of each Incremental Purchase, with prior written
notice in a form set forth as Exhibit II hereto of such Incremental Purchase (a
“Purchase Notice”). Each Purchase Notice shall be subject to Section 6.2 hereof
and, except as set forth below, shall be irrevocable and shall specify the
requested Purchase Price (which shall not be less than the lesser of
(i) $10,000,0005,000,000 and (ii) the unused portion of the Purchase Limit on
the applicable purchase date) and date of purchase and, in the case of an
Incremental Purchase to be funded by any of the Financial Institutions, the
requested Discount Rate. Following its receipt of a Purchase Notice, the Agent
will notify each Company of such Purchase Notice no later than 2:00
p.m. (Eastern time) on the date of such Incremental Purchase and the Agent will
identify the Companies that agree to make the purchase. If any Company declines
to make a proposed Incremental Purchase, Seller may cancel the Purchase Notice
as to all Purchasers or, in the absence of such a cancellation, the Incremental
Purchase of the Purchaser Interests that such Company has declined to purchase
will be made by such declining Company’s Related Financial Institutions in
accordance with the rest of this Section 1.2. If the proposed Incremental
Purchase or any portion thereof is to be made by any of the Financial
Institutions, the Agent shall send notice of the proposed Incremental Purchase
to the applicable Financial Institutions concurrently by telecopier or other
electronic transmission specifying (i) the date of such Incremental Purchase,
(ii) each Financial Institution’s Pro Rata Share of the aggregate Purchase Price
of the Purchaser Interests the Financial Institutions in such Financial
Institution’s Purchaser Group are then purchasing and (iii) the requested
Discount Rate. On the date of each Incremental Purchase, upon satisfaction of
the applicable conditions precedent set forth in Article VI and the conditions
set forth in this Section 1.2, the Companies and/or the Financial Institutions,
as applicable, shall deposit, or cause to be deposited, to the Agent Account, in
immediately available funds, no later than 3:00 p.m. (Eastern time), an amount
equal to (i) in the case of a Company that has agreed to make such Incremental
Purchase, such Company’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests of such Incremental Purchase or (ii) in the case of a
Financial Institution, such Financial Institution’s Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests the Financial Institutions
in such Financial Institution’s Purchaser Group are then purchasing. The Agent
shall deposit the amounts received in the Agent Account pursuant to the
immediately preceding sentence into an account designated by the Seller (which
may be designated by standing instructions) by no later than 4:00 p.m. (Eastern
Time) on the date of such Incremental Purchase. The Agent and each Purchaser
acknowledge that Seller may designate an account of Originator for the deposit
of any such Incremental Purchase for the purpose of satisfying Seller’s purchase
price obligations under the Receivables Sale Agreement. Each Financial
Institution’s Commitment hereunder shall be limited to purchasing Purchaser
Interests that the Company in such Financial Institution’s Purchaser Group has
declined to purchase. Each Financial Institution’s obligation shall be several,
such that the failure of any Financial Institution to make available to Seller
any funds in connection with any purchase shall not relieve any other Financial
Institution of its obligation, if any, hereunder to make funds available on the
date of such purchase, but no Financial Institution shall be responsible for the
failure of any other Financial Institution to make funds available in connection
with any purchase. If any Purchaser shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereunder and if Agent has made available to Seller such amount, then
each such Purchaser shall be obligated to immediately remit such amount to
Agent, together with interest at the Alternative Base Rate plus 2.00% for each
day until the date on which such amount is so remitted. A notice submitted by
Agent to any Purchaser with respect to amounts owing under this Section 1.2
shall be conclusive, absent manifest error.

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

under FATCA or to determine the amount to deduct and withhold from such payment.
In the event that a Purchaser does not deliver to the Seller Parties and the
Agent the documentation prescribed by applicable law or reasonably requested by
the Seller Parties or the Agent, as required under this Section 2.9, the Seller
Parties and the Agent shall be authorized to deduct from payments to be made to
such Purchaser amounts representing taxes payable by such Purchaser under FATCA,
as determined in the sole discretion of the Seller Parties or the Agent, and to
remit such amounts to the applicable governmental authorities. For purposes of
this Section 2.9, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

 

ARTICLE III
COMPANY FUNDING

 

Section 3.1      CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of the Companies for each day that any
Capital in respect of any such Purchaser Interest is outstanding.

 

Section 3.2      CP Costs Payments. On each Settlement Date, Seller shall pay to
each Company an aggregate amount equal to all accrued and unpaid CP Costs in
respect of the Capital associated with all Purchaser Interests of such Company
for the immediately preceding Accrual Period in accordance with Article II. On
or before the third Business Day immediately preceding the Settlement Date for
each Purchaser Interest of the Companies, the Agent shall calculate the
aggregate amount of accrued and unpaid CP Costs due and payable on the
applicable Settlement Date and shall notify Seller of the aggregate amount of
accrued and unpaid CP Costs due and payable to each Company on the applicable
Settlement Date.

 

Section 3.3      Calculation of CP Costs. Subject to Section 3.4 and
Section 3.5, the CP Costs for any Purchaser Interest held by the Companies shall
be the LIBO Rate, and the Agent shall calculate the LIBO Rate applicable to each
day in the applicable Accrual Period.

 

Section 3.4      Suspension of the LIBO Rate If. Subject to Section 3.5, if any
Company notifies the Agent that it has determined that funding its Pro Rata
Share of the Purchaser Interests of the Companies in such Company’s Purchaser
Group at the LIBO Rate would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or that (i) deposits of a type and maturity appropriate to match
fund its Purchaser Interests at the LIBO Rate are not available or (ii) the LIBO
Rate does not accurately reflect the cost of acquiring or maintaining a
Purchaser Interest at the LIBO Rate, then the Agent shall suspend the
availability of the LIBO Rate for the Companies in such Company’s Purchaser
Group and CP Costs for any Purchaser Interest funded by the Companies in such
Company’s Purchaser Group shall be the Alternative Base Rate.

 

Section 3.5      Effect of Benchmark Transition Event.

 

(a)            Benchmark Replacement. Notwithstanding anything to the contrary
in this Agreement or in any other Transaction Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the Agent
and the Seller may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Agent has posted such proposed amendment to all Purchasers and the Seller so
long as the Agent has not received, by such time, written notice of objection to
such amendment from Purchasers comprising the Required Purchasers. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Purchasers comprising the Required Purchasers have delivered to the
Agent written notice that such Required Purchasers accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section 3.5
will occur prior to the applicable Benchmark Transition Start Date.

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(b)            Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Transaction Document, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

(c)            Notices; Standards for Decisions and Determinations. The Agent
will promptly notify the Seller and the Purchasers of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Purchasers pursuant to this Section 3.5,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.5.

 

(d)            Benchmark Unavailability Period. Upon the Seller’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Seller may
revoke any request for an Incremental Purchase to be made during any Benchmark
Unavailability Period and, failing that, the Seller will be deemed to have
converted any such request to a request for the funding of any Purchaser
Interests at the Alternative Base Rate. During any Benchmark Unavailability
Period, the component of the Discount Rate that is based upon LIBOR will not be
used in any determination of the Discount Rate.

 

ARTICLE IV
FINANCIAL INSTITUTION FUNDING

 

Section 4.1      Financial Institution Funding. The Capital associated with the
Purchaser Interests of the Financial Institutions shall accrue Yield for each
day during its Tranche Period in accordance with the terms and conditions
hereof. Subject to Section 4.4 and Section 4.5, the Discount Rate for the
Capital associated with any Purchaser Interests held by the Financial
Institutions shall be the LIBO Rate, and the Agent shall calculate the LIBO Rate
applicable to each day in the applicable Tranche Period. If any Purchaser
Interest of any Company is assigned or transferred to, or funded by, any Funding
Source of such Company pursuant to any Funding Agreement or to or by any other
Person, each such Purchaser Interest so assigned, transferred or funded shall
each be deemed to have a new Tranche Period commencing on the date of any such
transfer or funding and the Capital associated therewith shall accrue Yield for
each day during the Tranche Period at the Discount Rate for the corresponding
Accrual Period (or portion thereof) in accordance with the terms and conditions
hereof as if each such Purchaser Interest was held by a Financial Institution,
and with respect to each such Purchaser Interest, the assignee or transferee
thereof or lender with respect thereto shall be deemed to be a Financial
Institution in the transferring Company’s Purchaser Group solely for the
purposes of Sections 4.1, 4.2, 4.3 and 4.4. Notwithstanding the foregoing, any
Financial Institution that is also a Company shall continue to receive CP Costs
in accordance with Article III rather than Yield in accordance with this
Article IV.

 

Section 4.2      Yield Payments. On the Settlement Date for each Purchaser
Interest of each Financial Institution, Seller shall pay to each Financial
Institution an aggregate amount equal to all accrued and unpaid Yield for the
entire Tranche Period of each Purchaser Interest funded by such Financial
Institution. On or before the third Business Day immediately preceding the
Settlement Date for each Purchaser Interest of the Financial Institutions, the
Agent shall calculate the aggregate amount of accrued and unpaid Yield due and
payable on the applicable Settlement Date and shall notify Seller of the
aggregate amount of accrued and unpaid Yield due and payable to each Financial
Institution on the applicable Settlement Date.

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

Section 4.3      Selection and Continuation of Tranche Periods.

 



(a)            Prior to the Amortization Date, each Tranche Period will commence
on the first day of each Accrual Period, or in the event a Financial Institution
acquires any Purchaser Interest, on the date of such acquisition. On and after
the Amortization Date, the applicable Financial Institution shall select the
Business Day on which any Tranche Period will commence.

 

(b)            Seller or the applicable Financial Institution, upon notice to
and consent by the other received at least three Business Days prior to the end
of a Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may,
effective on the last day of the Terminating Tranche: (i) divide any such
Purchaser Interest into multiple Purchaser Interests by subdividing the
associated Capital for such Purchaser Interest into smaller amounts of Capital,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche by combining the associated Capital for such Purchaser
Interests or (iii) combine any such Purchaser Interest with a new Purchaser
Interest to be purchased on the day such Terminating Tranche ends by combining
the associated Capital for such Purchaser Interests; provided that in no event
may a Purchaser Interest of any Purchaser be combined with a Purchaser Interest
of any other Purchaser.

 

Section 4.4      Suspension of the LIBO Rate. IfSubject to Section 4.5, if any
Financial Institution notifies the Agent that it has determined that funding its
Pro Rata Share of the Purchaser Interests of the Financial Institutions in such
Financial Institution’s Purchaser Group at the LIBO Rate would violate any
applicable law, rule, regulation, or directive of any governmental or regulatory
authority, whether or not having the force of law, or that (i) deposits of a
type and maturity appropriate to match fund its Purchaser Interests at the LIBO
Rate are not available or (ii) the LIBO Rate does not accurately reflect the
cost of acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the
Agent shall suspend the availability of the LIBO Rate for the Financial
Institutions in such Financial Institution’s Purchaser Group and the Discount
Rate for any Purchaser Interest funded by the Financial Institutions in such
Financial Institution’s Purchaser Group shall be the Alternative Base Rate.

 

Section 4.5      Effect of Benchmark Transition Event. The terms of Section 3.5
are incorporated by reference into this Article IV mutatis mutandis,
substituting references to “Section 3.5” with “Section 4.5,” and shall be
applicable to each Financial Institution.

 

Section 4.54.6      Extension of Liquidity Termination Date.

 



(a)            Seller may request one or more 364-day extensions of the
Liquidity Termination Date then in effect by giving written notice of such
request to the Agent (each such notice an “Extension Notice”) at least 60 days
prior to the Liquidity Termination Date then in effect. After the Agent’s
receipt of any Extension Notice, the Agent shall promptly advise each Financial
Institution of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a revocable notice (a “Consent Notice”) given to the Agent
on or prior to the 30th day prior to the Liquidity Termination Date then in
effect (such period from the date of the Extension Notice to such 30th day being
referred to herein as the “Consent Period”), consent to such extension of such
Liquidity Termination Date; provided, however, that, except as provided in
Section 4.54.6(b), such extension shall not be effective with respect to any of
the Financial Institutions if any one or more Financial Institutions:
(i) notifies the Agent during the Consent Period that such Financial Institution
either does not wish to consent to such extension or wishes to revoke its prior
Consent Notice or (ii) fails to respond to the Agent within the Consent Period
(each Financial Institution that does not wish to consent to such extension or
wishes to revoke its prior Consent Notice or fails to respond to the Agent
within the Consent Period is herein referred to as a “Non-Renewing Financial
Institution”). If none of the events described in the foregoing clause (i) or
(ii) occurs during the Consent Period and all Consent Notices have been
received, then, the Liquidity Termination Date shall be irrevocably extended
until the date that is 364 days after the Liquidity Termination Date then in
effect. The Agent shall promptly notify Seller of any Consent Notice or other
notice received by the Agent pursuant to this Section 4.54.6(a).

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(b)            Upon receipt of notice from the Agent pursuant to
Section 4.54.6(a) of any Non-Renewing Financial Institution or that the
Liquidity Termination Date has not been extended, one or more of the Financial
Institutions (including any Non-Renewing Financial Institution) may proffer to
the Agent and the Company in such Non-Renewing Financial Institution’s Purchaser
Group the names of one or more institutions meeting the criteria set forth in
Section 12.1(b)(i) that are willing to accept assignments of and assume the
rights and obligations under this Agreement and the other applicable Transaction
Documents of the Non-Renewing Financial Institution. Provided the proffered
name(s) are acceptable to the Agent and the Company in such Non-Renewing
Financial Institution’s Purchaser Group, the Agent shall notify the remaining
Financial Institutions of such fact, and the then existing Liquidity Termination
Date shall be extended for an additional 364 days upon satisfaction of the
conditions for an assignment in accordance with Section 12.1 and the Commitment
of each Non-Renewing Financial Institution shall be reduced to zero. If the
rights and obligations under this Agreement and the other applicable Transaction
Documents of each Non-Renewing Financial Institution are not assigned as
contemplated by this Section 4.54.6(b) (each such Non-Renewing Financial
Institution whose rights and obligations under this Agreement and the other
applicable Transaction Documents are not so assigned is herein referred to as a
“Terminating Financial Institution”) and at least one Financial Institution is
not a Non-Renewing Financial Institution, the then existing Liquidity
Termination Date shall be extended for an additional 364 days; provided,
however, that (i) the Purchase Limit shall be reduced on the Liquidity Provider
Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability of each
Terminating Financial Institution as of such date and shall thereafter continue
to be reduced by amounts equal to any reduction in the Capital of any
Terminating Financial Institution (after application of Collections pursuant to
Sections 2.2 and 2.3), (ii) the Company Purchase Limit of each Company shall be
reduced by the aggregate amount of the Terminating Commitment Amount of each
Terminating Financial Institution in such Company’s Purchaser Group and
(iii) the Commitment of each Terminating Financial Institution shall be reduced
to zero on the Liquidity Provider Termination Date applicable to such
Terminating Financial Institution. Upon reduction to zero of the Capital of all
of the Purchaser Interests of a Terminating Financial Institution (after
application of Collections thereto pursuant to Sections 2.2 and 2.3), all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to Purchaser Interests
held by such Terminating Financial Institution prior to its termination as a
Financial Institution.

 



(c)            Any requested extension may be approved or disapproved by a
Financial Institution in its sole discretion. In the event that the Commitments
are not extended in accordance with the provisions of this Section 4.54.6, the
Commitment of each Financial Institution shall be reduced to zero on the
Liquidity Termination Date. Upon reduction to zero of the Commitment of a
Financial Institution and upon reduction to zero of the Capital of all of the
Purchaser Interests of such Financial Institution all rights and obligations of
such Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Section 5.1      Representations and Warranties of the Seller Parties. Each
Seller Party hereby represents and warrants to the Agent and the Purchasers, as
to itself (and not as to any other Seller Party), as of the Amendment Date and
as of the date of each Incremental Purchase and the date of each Reinvestment
that:

 

(a)            Corporate Existence and Power. Such Seller Party is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation. Such Seller Party is duly qualified to do business and
is in good standing as a foreign corporation, and has and holds all corporate
power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
conducted, except where the failure of the Servicer to so qualify or so hold
could not reasonably be expected to have a Material Adverse Effect.

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(b)            Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.

 

(c)            No Conflict. The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

 

(d)            Governmental Authorization. Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Seller
Party of this Agreement and each other Transaction Document to which it is a
party and the performance of its obligations hereunder and thereunder.

 

(e)            Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, except for actions, suits or proceedings (i) that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or (ii) that have been publicly disclosed in any
periodic report or other filing made by such Seller Party pursuant to, and in
full conformity with the requirements of, the Securities Exchange Act of 1934,
as amended. In addition to the foregoing, there are no actions, suits or
proceedings pending, or to the best of such Seller Party’s knowledge, threatened
against or affecting the Receivables, the Related Security or any Transaction
Document, in or before any court, arbitration or other body. Such Seller Party
is not in default with respect to any order of any court, arbitrator or
governmental body.

 

(f)            Binding Effect. This Agreement and each other Transaction
Document to which such Seller Party is a party constitute the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)            Accuracy of Information. All information heretofore furnished by
such Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading. As
of the Second Amendment Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all material
respects.

 

(h)            Use of Proceeds. No proceeds of any purchase hereunder will be
used by the Seller Parties (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

of Governors of the Federal Reserve System from time to time or, (ii) to acquire
any security in any transaction which is subject to Section 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended or (iii)  for any purpose in
contravention of any Law or of any Transaction Document.

 

(i)            Good Title. Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents. There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

 

(j)            Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the relevant
Purchaser or Purchasers (and the Agent for the benefit of such Purchaser or
Purchasers shall acquire from Seller) a valid and perfected first priority
undivided percentage ownership or security interest in all of Seller’s right,
title and interest in, to and under each Receivable existing or hereafter
arising and in the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and the Collections.

 

(k)            Jurisdiction of Organization and Locations of Records. The
jurisdiction of organization of such Seller Party and the offices where it keeps
all of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by
Section 7.1(h) and/or Section 13.4(a) has been taken and completed. Seller’s
organizational number assigned to it by its jurisdiction of organization and
Seller’s Federal Employer Identification Number are correctly set forth on
Exhibit III. Seller has not changed its corporate structure or its jurisdiction
of organization since the Initial Closing Date except in accordance with
Section 7.2(a). Seller is a Delaware corporation and is a “registered
organization” (within the meaning of Section 9-102 of the UCC in effect in the
State of Delaware). Servicer is a New York corporation and is a “registered
organization” (within the meaning of Section 9-102 of the UCC in effect in the
State of New York).

 

(l)            Collections. The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Seller at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV. Seller
has not granted any Person, other than the Agent as contemplated by this
Agreement, dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any Lock-Box or
Collection Account, or the right to take dominion and control or “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event, in each case, that is or remains in effect from
and after the Amendment Date. Seller has taken all steps necessary to ensure
that the Agent has “control” (within the meaning of Section 9-104 of the UCC of
all applicable jurisdictions) over all its Collection Accounts and Lock-Boxes.

 

(m)            Material Adverse Effect. (i) The initial Servicer represents and
warrants that since July 2, 2017, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since July 2, 2017, no event has occurred that would have a material
adverse effect on (A) the financial condition or operations of Seller, (B) the
ability of Seller to perform its obligations under the Transaction Documents, or
(C) the collectibility of the Receivables generally or any material portion of
the Receivables.

 



 

 



 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(v)            Aggregate Capital. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Aggregate Capital is no greater
than 100% of the amount equal to (i) the Net Receivables Balance, minus (ii) the
Required Reserves.

 

(w)            Accounting. The manner in which such Seller Party accounts for
the transactions contemplated by this Agreement and the Receivables Sale
Agreement does not jeopardize the true sale analysis of the sale of Receivables
by Originator to Seller.

 

(x)            Sanctions. Neither the Seller Parties, nor any of their
respective Subsidiaries, nor, to the knowledge of the Seller Parties or their
respective Subsidiaries, any director, officer, employee, agent, affiliate or
representative of the Seller Parties or their respective Subsidiaries, is an
individual or entity that is (i) currently the subject or target of any
Sanctions or, (ii) included on OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant sanctions authority,
(iii) 10% or more owned by an individual or entity that is on a list described
in immediately preceding clause (ii) or (iv) located, organized or resident in
any country or territory to the extent that such country or territory itself is
the subject of any country-wide SanctionDesignated Jurisdiction.

 

(y)            PATRIOT ActAnti-Terrorism and Anti-Corruption Laws. To the extent
applicable, each Seller Party and its Subsidiaries (i) is in compliance, in all
material respects, with the Patriot Act. and (ii) has conducted its business in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar Anti-Corruption
Laws in other jurisdictions. Each Seller Party and its Subsidiaries have
instituted and maintained reasonable and customary policies and procedures
designed to promote and achieve compliance with such laws in all material
respects.

 

Section 5.2      Financial Institution Representations and Warranties. Each
Financial Institution hereby represents and warrants to the Agent and the
Company in such Financial Institution’s Purchaser Group that:

 

(a)            Existence and Power. Such Financial Institution is a corporation
or a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

 

(b)            No Conflict. The execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder
are within its corporate powers, have been duly authorized by all necessary
corporate action, do not contravene or violate (i) its certificate or articles
of incorporation or association or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which any of its property is bound, or
(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on its assets. This Agreement has been duly authorized,
executed and delivered by such Financial Institution.

 

(c)            Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder,
except that has already been received.

 

(d)            Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of such Financial Institution enforceable against such
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

which Originator has a security interest or other interest arising in connection
with the sale of merchandise or the rendering of services by the business
previously conducted by businesses acquired by Originator in an Excluded
Acquisition shall not be recorded as part of general ledger category “company
code US10” until such time, if any, as such indebtedness or other obligations
are originated, serviced and collected in a manner substantially similar to the
Receivables.

 

(q)            Anti-Terrorism and Anti-Corruption Laws; Sanctions. Each Seller
Party will conduct its businesses in compliance in all material respects with
the Patriot Act, the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar Anti-Corruption Laws in other jurisdictions
and maintain in effect and enforce policies and procedures designed to
ensurepromote and achieve compliance by it and its directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctionswith such
laws.

 

Section 7.2      Negative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself (and not as to any other Seller Party), that:

 

(a)            Name Change, Jurisdiction of Organization, Corporate Structure,
Offices and Records. Such Seller Party will not change its name, identity,
jurisdiction of organization or corporate structure (within the meaning of
Sections 9-503 and/or 9-507 of the UCC of all applicable jurisdictions) or
relocate any office where Records are kept unless it shall have: (i) given the
Agent at least 45 days’ prior written notice thereof and (ii) delivered to the
Agent all financing statements, instruments and other documents requested by the
Agent in connection with such change or relocation.

 

(b)            Change in Payment Instructions to Obligors. Except as may be
required by the Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent shall have received, at least 10 days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligors to
make payments to another existing Collection Account.

 

(c)            Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not make any change to the Credit and Collection Policy that
could adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables. Except as provided in
Section 8.2(d), the Servicer will not extend, amend or otherwise modify the
terms of any Receivable or any Contract related thereto other than in accordance
with the Credit and Collection Policy.

 

(d)            Sales, Liens. Seller will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of its
Receivables, Related Security or Collections, or upon or with respect to any
Contract under which any of its Receivables arise, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the Agent and
the Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or Originator.

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(e)            Aggregate Capital. Other than in compliance with Section 2.6, at
no time prior to the Amortization Date shall Seller permit the Aggregate Capital
to be greater than 100% of the amount equal to (i) the Net Receivables Balance,
minus (ii) the Required Reserves.

 

(f)            Termination Date Determination. Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to Originator in respect thereof, without the prior written
consent of the Agent, except with respect to the occurrence of such Termination
Date arising pursuant to Section 5.1(d) of the Receivables Sale Agreement.

 

(g)            Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

 

(h)            Anti-Terrorism and Anti-Corruption Laws; Sanctions. Seller shall
not, directly or indirectly, sell any Purchaser Interest, and it will not
knowingly use or procure for the use of Seller, Avnet or any of Avnet’s
Subsidiaries, the proceeds of the sale of any Purchaser Interest to fund any
activities of or business with any individual or entity, or in any Sanctioned
CountryDesignated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity of(including any individual or entity participating in
the transactions contemplated by this Agreement, whether as Agent, Financial
Institution, Purchaser, or otherwise) of Sanctions. Seller shall not, directly
or indirectly, knowingly use or procure for the use of Seller, Avnet or any of
Avnet’s Subsidiaries, the proceeds of the sale of any Purchaser Interest for any
purpose which would breach the Patriot Act, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or Anti-Corruption Laws. in other
jurisdictions..

 

ARTICLE VIII
ADMINISTRATION AND COLLECTION

 

Section 8.1      Designation of Servicer. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1. Avnet is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms of this Agreement. The Agent (on behalf
of the Purchasers) may, and at the direction of the Required Purchasers shall,
at any time after the occurrence of any Amortization Event, designate as
Servicer any Person to succeed Avnet or any successor Servicer.

 

(b)            Without the prior written consent of the Agent and the Required
Purchasers, Avnet shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) Seller and (ii) with
respect to certain Charged-Off Receivables, outside collection agencies or law
firms, taking action in connection with collection activities, in accordance
with its customary practices. Seller shall not be permitted to further delegate
to any other Person any of the duties or responsibilities of the Servicer
delegated to it by Avnet. If at any time the Agent shall designate as Servicer
any Person other than Avnet, all duties and responsibilities theretofore
delegated by Avnet to Seller may, at the discretion of the Agent, be terminated
forthwith on notice given by the Agent to Avnet and to Seller.

 

(c)            Notwithstanding the foregoing subsection (b), (i) Avnet shall be
and remain primarily liable to the Agent and the Purchasers for the full and
prompt performance of all duties and responsibilities of the Servicer hereunder
(unless a successor servicer has been designated by the Agent pursuant to
Section 8.1 hereof) and (ii) the Agent and the Purchasers shall be entitled to
deal exclusively with Avnet in matters relating to the discharge by the Servicer
of its duties and responsibilities hereunder. The Agent and the Purchasers shall
not be required to give

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(f)            Any payment by an Obligor in connection with any Receivables in
respect of any indebtedness owed by it to Originator or Seller shall, except as
otherwise specified by such Obligor or otherwise required by contract or law and
unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 8.3      Collection Notices. The Agent is authorized at any time after
the occurrence of any Amortization Event to date and to deliver to the
Collection Banks the Collection Notices. The Agent agrees to notify Seller
promptly after the delivery of such Collection Notices to the Collection Banks.
Seller hereby transfers to the Agent for the benefit of the Purchasers,
effective when the Agent delivers such notice, the dominion and control and
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of each Lock-Box, each Collection Account and the amounts on
deposit therein. In case any authorized signatory of Seller whose signature
appears on a Collection Account Agreement shall cease to have such authority
before the delivery of such notice, such Collection Notice shall nevertheless be
valid as if such authority had remained in force. Seller hereby authorizes the
Agent, and agrees that the Agent shall be entitled to (i) endorse Seller’s name
on checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Agent rather than Seller. The Agent agrees that after delivery of a
Collection Notice, the Collection Banks may continue to provide or otherwise
make available to Seller and the Servicer copies of all correspondence or other
mail which will be sent directly to the Agent subsequent to the delivery of such
Collection Notice pursuant to the Collection Account Agreements.

 

Section 8.4      Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, Originator or Seller from any of their
duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

 

Section 8.5      Reports. The Servicer shall prepare and forward to the Agent
(and upon receipt thereof the Agent will forward the same to each Company or its
designee) (i) by 2:00 p.m. (Eastern time) on the 10th Business Day following the
last day of each fiscal month of the Servicer and at such times as the Agent or
the Required Purchasers shall request, a Monthly Report (which shall include a
work sheet calculating the Net Receivables Balance and the amount of Eligible
Receivables), (ii) by 2:00 p.m. (Eastern time) on the third Business Day of each
calendar week (other than a calendar week in which a Monthly Report is required
to be delivered pursuant to clause (i) of this sentence) following any calendar
week during which at any time the Weekly Reporting Condition existed, a Weekly
Report with respect to such preceding calendar week and (iii) at such times as
the Agent or the Required Purchasers shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables. Upon the Servicer’s
request, the Agent may, in its sole discretion, grant an extension of three
(3) Business Days to the time by which the Monthly Report is due under the
preceding clause (i) or the time by which the Weekly Report is due under
preceding clause (ii); provided, however, the Agent shall automatically grant
the Servicer’s first three such extension requests in any 12-month period.

 

Section 8.6      Servicing Fees. In consideration of Avnet’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Avnet shall
continue to perform as Servicer hereunder, Seller shall pay over to Avnet a fee
(the “Servicing Fee”) on the first calendar day of each month, in arrears for
the immediately preceding month, equal to 1/12 of 1% per annum (in an aggregate
amount equal to 1% per annum) of the average Net Receivables Balance during such
period, as compensation for its servicing activities.

 

Section 8.7      Limited Recourse to Servicer. Purchasers shall have no recourse
to Servicer for any amounts due hereunder, other than those specifically
provided` to be paid by Servicer hereunder and under the other Transaction
Documents, including, without limitation, for amounts payable pursuant to
Section 10.1(b) hereof.

 

Section 8.8      Risk Retention Compliance. The Servicer agrees to comply with
the requirements of all applicable risk retention laws, including the Capital
Requirements (Risk Retention) of the CRR, such that (a) it shall retain a net
economic interest in the Receivables in an amount at least equal to 5% of the
aggregate Outstanding Balance of the Receivables, (b) it shall not change the
manner in which it retains such net economic interest except

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(iii)            any Seller Party or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth in clauses (i) or
(ii) above in this subsection (d).

 



(e)            Seller shall fail to comply with the terms of Section 2.6 hereof.

 

(f)            As of the end of the fiscal month covered by the most recent
Monthly Report required to be delivered pursuant to Section 8.5 hereof, the
three-month rolling average of the Delinquency Ratio Trigger shall exceed the
Applicable Delinquency Ratio Threshold, or the three-month rolling average of
the Dilution Ratio Trigger shall exceed the Applicable Dilution Ratio Threshold,
or the three-month rolling average of the Loss Ratio Trigger shall exceed the
Applicable Loss Ratio Threshold.

 

(g)            A Change of Control shall occur.

 

(h)            (i) the “Consolidated Interest Coverage Ratio” (as defined in the
Credit Agreement) as of the end of any period of four fiscal quarters of Avnet
shall be less than 3.00 to 1.00 or (ii) the “Consolidated Leverage Ratio” (as
defined in the Credit Agreement) at any time shall be greater than 4.00 to
1.00.[Reserved].

 

(i)            (i) One or more final judgments for the payment of money shall be
entered against Seller or (ii) one or more final judgments for the payment of
money in an amount in excess of $50,000,000, individually or in the aggregate,
shall be entered against the Servicer on claims not covered by insurance or as
to which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for 30 consecutive days without a stay
of execution.

 

(j)            The “Termination Date” under and as defined in the Receivables
Sale Agreement shall occur; or Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Seller under the Receivables Sale
Agreement.

 

(k)            This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.

 

Section 9.2      Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Purchasers shall, take any of the following actions: (i) replace the Person then
acting as Servicer, (ii) with prior written notice to the Servicer (except as
provided in the following proviso), declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur; provided,
however, that upon the occurrence of an Amortization Event described in
Section 9.1(d)(ii), or of an actual or deemed entry of an order for relief with
respect to any Seller Party under the Federal Bankruptcy Code, the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party, (iii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, (iv) deliver the Collection Notices to the Collection Banks, and
(v) notify Obligors of the Purchasers’ interest in the Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC
(or any comparable law), all of which rights shall be cumulative.

 



 

 

 



 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

its future obligations hereunder. The operation of this Section 12.4 shall not
be construed to increase or otherwise affect the Commitment of any Purchaser, to
relieve or excuse the performance by such Defaulting Purchaser or any other
Purchaser of its duties and obligations hereunder, or to relieve or excuse the
performance by any Seller Party of its duties and obligations hereunder to the
Agent or to the Purchasers other than to such Defaulting Purchaser. Any failure
by a Defaulting Purchaser to fund amounts that it was obligated to fund
hereunder shall constitute a material breach by such Defaulting Purchaser of
this Agreement and shall entitle Seller, at its option, upon written notice to
the Agent, to arrange for a substitute Purchaser Group to assume the Commitment
of such Defaulting Purchaser’s Purchaser Group, such substitute Purchaser Group
to be reasonably acceptable to the Agent. In connection with the arrangement of
such a substitute Purchaser Group, (i) the Defaulting Purchaser’s Purchaser
Group shall have no right to refuse to be replaced hereunder and (ii) the
Company in the Defaulting Purchaser’s Purchaser Group shall have no right to
consent to the assignment in respect of such Defaulting Purchaser. In such
circumstance, the Defaulting Purchaser’s Purchaser Group agrees to execute and
deliver a completed Assignment Agreement in favor of the substitute Purchaser
(and agrees that it shall be deemed to have executed and delivered such
documentation if it fails to do so), subject only in each case to being paid its
share of the outstanding Obligations (but not any fee (other than the Used Fee)
payable under clause (i) of Section 2.1 during such time as the Purchaser was a
Defaulting Purchaser); provided, that any such assumption of the Commitment of
such Defaulting Purchaser shall not be deemed to constitute a waiver of any of
the other Purchasers’ or any Seller Party’s rights or remedies against any such
Defaulting Purchaser arising out of or in relation to such failure to fund. In
the event of a direct conflict between the priority provisions of this
Section 12.4 and any other provision contained in this Agreement or any other
Transaction Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 12.4 shall control and govern.

 

ARTICLE XIII
MISCELLANEOUS

 

Section 13.1     Waivers and Amendments. (a) No failure or delay on the part of
the Agent or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

 

(b)            No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 13.1(b) or in accordance with Sections 3.5 or 4.5. Each Company, Seller
and the Agent, at the direction of the Required Purchasers, may enter into
written modifications or waivers of any provisions of this Agreement, provided,
however, that no such modification or waiver shall:

 

(i)            without the consent of each affected Purchaser, (A) extend the
Liquidity Termination Date or the date of any payment or deposit of Collections
by Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share, any Company’s Pro Rata Share, any
Financial Institution’s Commitment or any Company’s Company Purchase Limit
(other than, to the extent applicable, pursuant to Section 4.54.6 or the terms
of any Funding Agreement), (E) amend, modify or waive any provision of the
definition of Required Purchasers or this Section 13.1(b) or Section 2.6,
Section 4.54.6 or Section 13.6, (F) release all or substantially all of the
property with respect to which a security or ownership interest therein has been
granted hereunder to the Agent, the Purchasers or the Financial Institutions,
(G) consent to or permit the assignment or transfer by Seller of any of its
rights and obligations under this Agreement, or (H) amend or modify any defined
term

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

Existing Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement.

 

(d)            The parties hereto agree and acknowledge that any and all amounts
owing as or for Capital, Yield, CP Costs, fees, expenses or otherwise under or
pursuant to the Existing Agreement immediately prior to the effectiveness of
this Agreement shall be owing as or for Capital, Yield, CP Costs, fees, expenses
or otherwise, respectively, under or pursuant to this Agreement.

 

Section 13.16      PATRIOT Act and Beneficial Ownership Regulation. Each
Purchaser that is subject to the requirements of the USA Patriot Act (Title 111
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Seller Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Seller Parties, which information includes, among other things, the name and
address of the Seller Parties and other information that will allow such
Purchasers to identify such parties in accordance with the Patriot Act. In
addition, the Agent and each Purchaser shall have the right to periodically
conduct reasonable due diligence on the Seller, its senior management and legal
and beneficial owners. Each Seller Party agrees to cooperate in respect of the
conduct of such reasonable due diligence and further agrees that the reasonable
costs and charges for any such due diligence by the Agent shall constitute
Indemnified Amounts for which the Agent is the Indemnified Party. Each of the
Seller Parties agrees to provide the Agent and each Purchaser, from time to
time, with all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act and the Beneficial
Ownership Regulation.

 

Section 13.17      Acknowledgment Regarding any Unsupported QFCs . To the extent
that the Transaction Documents provide support, through a guarantee or
otherwise, for any swap contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support,” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the
Transaction Documents and any Supported QFC may in fact be stated to be governed
by the laws of the State of New York and/or of the United States or any other
state of the United States):

 

(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Transaction
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Transaction
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a defaulting Purchaser
or Agent shall in no event affect the rights of any Covered Party with respect
to a Supported QFC or any QFC Credit Support.

 

(b)            As used in this Section 13.17, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

(SIGNATURE PAGES FOLLOW)

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

BRANCH BANKING AND TRUST COMPANYTRUIST BANK,   as a Company and as a Financial
Institution       By:                                  Name:     Title:

 

  S     Address: Branch Banking and Trust CompanyMail Code GA-ATL-3950     200
West 2nd St.     3333 Peachtree Rd. NE, 10th Floor East     Winston-Salem, NC
27101Atlanta, GA 30326   Attention:  Ileana Chu   Tel: (336404) 733439-23897369
  Fax: (336404) 733926-23275100   Email: dwmiller@bbandtSTRH.AFG@SunTrust.com

 



 

 

 





 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

SUNTRUST BANK,   as a Company and as a Financial Institution       By:      
Name:     Title:



  Address: SunTrust Bank     3333 Peachtree Road, NE, 10th Floor     Atlanta,
Georgia 30326     Attention: David Hufnagel   Tel: (404) 439-7697   Fax: (404)
495-2170   Email: agency.services@suntrust.com     strh.afg@suntrust.com

 



 

 

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

  BANK OF AMERICA, N.A., as a Company and as a Financial Institution
                                   By:       Name:     Title:

 



  Address: Bank of America, N.A.     NC2-109-02-02       13510 Ballantyne
Corporate Place     Charlotte, NC 28277
                                                                     Attention:
Willem Van Beek / Chris Hayes   Tel.: (980) 683-4585   Fax: (704) 409-0588  
Email: willem.van_beek@bofa.com     christopher.hayes@bofa.com

 











 

 



 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“61-to-90–Day Receivable” means a Receivable which by its terms is due and
payable between 61 and 90 calendar days of the original billing date therefor.

 

“91-to-120–Day Receivable” means a Receivable which by its terms is due and
payable between 91 and 120 calendar days of the original billing date therefor.

 

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder with respect to each Company means the period from (and
including) the date of the initial purchase by such Company hereunder to (and
including) the last day of the calendar month thereafter.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 20% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent Account” means the deposit account from time to time designated by the
Agent to the Purchasers as the “Agent Account.”

 

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

 

“Aggregate Reduction” has the meaning specified in Section 1.3.

 

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve and the Servicing and Yield Reserve.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

 

“Agreement” means this Fourth Amended and Restated Receivables Purchase
Agreement, dated as of August 16, 2018, as amended by Amendment No. 1 thereto,
dated as of the FirstFebruary 28, 2020, and Amendment dateNo. 2 thereto, dated
as of July 31, 2020, and as the same may be further amended, restated,
supplemented or otherwise modified and in effect from time to time.

 

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day). Any change in the

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

Alternative Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

 

“Amendment Date” has the meaning set forth in the preamble to this Agreement.

 

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (ii) the Business Day specified in a written notice from the
Agent following the occurrence of any other Amortization Event, (iii) the date
which is 30 Business Days after the Agent’s receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this Agreement,
(iv) the Facility Termination Date and (v) the Business Day specified in a
written notice from the Agent following the failure to obtain the Required
Rating within 60 days following delivery of a Ratings Request to Seller and the
Servicer.

 

“Amortization Event” has the meaning specified in Article IX.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Applicable Delinquency Ratio Threshold” means 8.50%.

 

“Applicable Dilution Ratio Threshold” means 5.00%.

 

“Applicable Loss Ratio Threshold” means 7.00%.

 

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

 

“Authorized Officer” means, with respect to any Person, its president, vice
president, corporate controller, treasurer or chief financial officer.

 

“Avnet” has the meaning set forth in the preamble to this Agreement.

 

“Base Dilution Component” means, on any date, an amount equal to the Base
Dilution Factor multiplied by the Net Receivables Balance as of the close of
business of the Servicer on such date.

 

“Base Dilution Factor” means the average of the monthly Dilution Ratios
occurring during the 12 most recent fiscal months multiplied by the Dilution
Horizon Factor.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the Seller
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBOR for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Seller giving due consideration to

 

(i)            any selection or recommendation of a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
LIBOR with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body; or

 

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(ii)           any evolving or then-prevailing market convention for determining
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar- denominated syndicated credit facilities
at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Agent determines that
no market practice for the administration of the Benchmark Replacement exists,
in such other manner of administration as the Agent decides is reasonably
necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(i)            in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(ii)            in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(i)            a public statement or publication of information by or on behalf
of the administrator of LIBOR announcing that such administrator has ceased or
will cease to provide LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBOR;

 

(ii)            a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(iii)            a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Agent or the Required Purchasers, as applicable, by notice to
the Seller, the Agent (in the case of such notice by the Required Purchasers)
and the Purchasers.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Sections 3.5 and
4.5 and (y) ending at the time that a Benchmark Replacement has replaced LIBOR
for all purposes hereunder pursuant to Sections 3.5 and 4.5.

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

with Sections 3.5 and 4.5 and (y) ending at the time that a Benchmark
Replacement has replaced LIBOR for all purposes hereunder pursuant to Sections
3.5 and 4.5.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Broken Funding Costs” means for any Purchaser Interest which (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned, transferred or funded
pursuant to a Funding Agreement or otherwise transferred or terminated prior to
the date on which it was originally scheduled to end, an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Accrual Period or Tranche Periods (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment or termination had not occurred
or such Reduction Notice had not been delivered, over (B) the sum of (x) to the
extent all or a portion of such Capital is allocated to another Purchaser
Interest, the amount of CP Costs or Yield actually accrued during the remainder
of such period on such Capital for the new Purchaser Interest, and (y) to the
extent such Capital is not allocated to another Purchaser Interest, the income,
if any, actually received net of any costs of redeployment of funds during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York and The Depository Trust Company of New York is open
for business, and, if the applicable Business Day relates to any computation or
payment to be made with respect to the LIBO Rate, any day on which dealings in
dollar deposits are carried on in the London interbank market.

 

“Canadian Receivable” means a Receivable the Obligor of which, if a natural
person, is a resident of Canada or, if a corporation or other business
organization, is organized under the laws of Canada or any political subdivision
thereof and has its chief executive office in Canada.

 

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or any Purchaser which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

 

“Capital Requirements (Risk Retention)” means Sections 404 through 410 of the
CRR, as supplemented by Commission Delegated Regulation (EU) No 625/2014 of
March 13, 2014 and any related regulatory guidance, but excluding Section 407 of
the CRR and Commission Delegated Regulation (EU) No 602/2014 of June 4, 2014
relating to additional risk weights imposed by reason of the negligence or
omission of the applicable institution that is subject to such regulatory
regime.

 

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of 20% or more of the outstanding shares of
voting stock of the Servicer or (ii) Avnet shall cease to own 100% of the
outstanding equity interest in Seller, free and clear of any Adverse Claim.

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible or (iv) which has been identified by Seller
as uncollectible.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in Section 13.14(b).

 

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

 

“Collection Account Agreement” means each agreement, in form and substance
satisfactory to the Agent, among the Seller, the Servicer (if applicable), the
Agent and a Collection Bank, governing the terms of the related Collection
Account, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

 

“Commercial Paper” means promissory notes of any Company issued by such Company
in the commercial paper market.

 

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller to the extent
that the Company in its Purchaser Group declines to purchase such Purchaser
Interests, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 4.54.6)
and (ii) with respect to any individual purchase hereunder, its Pro Rata Share
of the Purchase Price therefor.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Purchase Limit” means, for each Company, the purchase limit of such
Company with respect to the purchase of Purchaser Interests from Seller, in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Company’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.54.6(b)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

 

“Concentration Component” means, on any date, an amount equal to the
Concentration Factor multiplied by the Net Receivables Balance as of the close
of business of the Servicer on such date.

 

“Concentration Factor” means 10.012.5%.

  



 

“Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Eligible Receivables owed by any single Obligor and any
Affiliates of such Obligor (if any), the concentration limit determined as
follows:

 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

for Obligors who have (or, if the Obligor is not rated, whose parent entity has)
short term unsecured debt ratings currently assigned to them by S&P and Moody’s
(or in the absence thereof, the equivalent long term unsecured senior debt
ratings):

 

Level Rating Concentration Limit Level 1 A-1+/P-1 or AA-/Aa3 20.015.000% Level 2
A-1/P-1 or A/A2 15.012.500% Level 3 A-2/P-2 or BBB+/Baa1 10.06.250% Level 4
A-3/P-3 or BBB-/Baa3 5.004.167% Level 5 Non-Rated/Not Investment Grade
2.502.500%

 

 

; provided, however, that (i) if any Obligor (or, if the Obligor is not rated,
its parent entity) has a split rating, (x) if the ratings differ by one level,
then the level for the higher of such ratings will apply and (y) if there is a
split in ratings of more than one level, then the level that is one level lower
than the level of the higher rating will apply and; (ii) upon Seller’s request
from time to time, the Purchasers, in their sole discretion, may agree to a
higher percentage of Eligible Receivables for a particular Obligor and its
Affiliates (each such higher percentage, a “Special Concentration Limit”), it
being understood that any Special Concentration Limit may be cancelled by any
Purchaser upon not less than five Business Days’ written notice to Seller and
the Agent.; and (iii) commencing on July 31, 2020, Sanmina Corporation shall be
an Obligor with a Special Concentration Limit of 5.00% until such time as such
Special Concentration Limit is cancelled by any Purchaser in accordance with the
preceding clause (ii).

 

“Consent Notice” has the meaning set forth in Section 4.54.6(a).

 

“Consent Period” has the meaning set forth in Section 4.54.6(a).

 

“Consenting Party” has the meaning set forth in Section 10.2(c).

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“CP Company” means a Company that funds Incremental Purchases through the
issuance of Commercial Paper.

 

“CP Costs” means with respect to any Purchaser Interest of a Company for any
day, an amount equal to the product of the applicable Discount Rate for such
Purchaser Interest multiplied by the Capital of such Purchaser Interest for such
day, divided by 360.

 

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012, as amended from time
to time.

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of June 28, 2018, among Avnet, Inc., certain subsidiaries as borrowers,
each lender from time to time party thereto and Bank of America, N.A., as
administrative agent, swing line lender and an L/C issuer and (i) with respect
to Section 9.1(h) of this Agreement, without giving effect to any amendment,
restatement, waiver, release, supplementation, cancellation, termination or
other modification thereof; and (ii) with respect to all other Sections of this
Agreement, after giving

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

effect to any amendment, restatement, waiver, release, supplementation,
cancellation, termination, renewal, extension, replacement, refinancing or other
modification thereof.

 

“Credit and Collection Policy” means the collection policies and practices
relating to Contracts and Receivables summarized in Exhibit VIII hereto, as
modified from time to time in accordance with the Receivables Sale Agreement and
this Agreement.

 

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.

 

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1,000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2.00% above the Alternative Base Rate.

 

“Default Ratio” means an amount (expressed as a percentage) equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91 days or more (but less than 121 days) after the original due date as of the
last day of the fiscal month then most recently ended and (B) the aggregate
Outstanding Balance of all Receivables that became Charged-Off Receivables
during such fiscal month divided by (ii) the aggregate Outstanding Balance of
Receivables originated during the fiscal month that is the fourth fiscal month
prior to the fiscal month then most recently ended.

 

“Defaulted Receivable” means a Receivable (i) as to which any payment, or part
thereof, remains unpaid for 91 calendar days or more from the original due date
for such payment or (ii) that becomes a Charged-Off Receivable prior to 91
calendar days after the original due date.

 

“Defaulting Purchaser” means any Purchaser that (a) has failed to (i) fund all
or any portion of any Incremental Purchase required to be made by it within two
Business Days of the date such Incremental Purchase was required to be funded
hereunder, or (ii) pay to the Agent or any other Purchaser any other amount
required to be paid by it hereunder within two Business Days of the date when
such other amount is due, (b) has notified the Agent or the Seller in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Agent or Seller, to confirm in writing to the
Agent and Seller that it will comply with its purchase obligations hereunder
(provided, that such Purchaser shall cease to be a Defaulting Purchaser pursuant
to this clause (c) upon receipt of such written confirmation by the Agent and
Seller) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of any insolvency proceeding or (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided, that a Purchaser shall not be a Defaulting Purchaser solely
by virtue of the ownership or acquisition of any equity interest in that
Purchaser or any direct or indirect parent company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Purchaser with immunity from the jurisdiction of courts within the United States
or from the enforcement of judgments or writs of attachment on its assets or
permit such Purchaser (or such governmental authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Purchaser. Any
determination by the Agent that a Purchaser is a Defaulting Purchaser under any
one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Purchaser shall be deemed to be a Defaulting
Purchaser upon delivery of written notice of such determination to Seller and
each other Purchaser; provided, that to the extent a Purchaser ceases to be a
Defaulting Purchaser, no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Seller Parties while that
Purchaser was a Defaulting Purchaser.

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Delinquency Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Obligor” means an Obligor indicated by the Agent to Seller in
writing.

 

“Dilution Horizon Factor” means, at any time, a percentage equal to (i) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the three fiscal month period then
most recently ended, divided by (ii) the aggregate Outstanding Balance of all
Non-Delinquent Receivables at the end of the fiscal month period then most
recently ended.

 

“Dilution Percentage” means, as of any date of determination, a percentage
calculated in accordance with the following formula:

 

DP = [(SF x ADR) + [(HDR - ADR) x (HDR/ADR)]] x DHF

 

where:

 

  DP = the Dilution Percentage;   SF = the Stress Factor;   ADR = the average of
the monthly Dilution Ratios occurring during the 12 most recent fiscal months;  
HDR = the highest average three-month Dilution Ratio occurring during the 12
most recent calendar months; and   DHF = the Dilution Horizon Factor at such
time.

 

“Dilution Ratio” means, at any time, a percentage equal to (i) the aggregate
amount of Dilutions, less the amount of such Dilutions for which the related
Receivables are rebilled to the Obligor, which occurred during the fiscal month
period then most recently ended, divided by (ii) the aggregate amount of
Receivables, less the amount of such Receivables that are rebilled to the
Obligor, originated during the fiscal month that is the third fiscal month prior
to the fiscal month then most recently ended.

 

“Dilution Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions, less the amount of such Dilutions for which the
related Receivables are rebilled to the Obligor, which occurred during the
fiscal month period then most recently ended, divided by (ii) the aggregate
amount of Receivables, less the amount of such Receivables that are rebilled to
the Obligor, originated during the fiscal month period three months prior to the
month then most recently ended.

 

“Dilution Reserve” means, on any date, an amount equal to the Dilution
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.

 

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

 

“Discount Rate” means the LIBO Rate or the Alternative Base Rate, as applicable
with respect to each Purchaser Interest.

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Early Opt-in Election” means the occurrence of:

 

(i)            (a) a determination by the Agent or (b) a notification by the
Required Purchasers to the Agent (with a copy to the Seller) that the Required
Purchasers have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.5 or Section 4.5, are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and

 

(ii)            (a) the election by the Agent or (b) the election by the
Required Purchasers, to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Agent of written notice of such election to
the Seller and the Purchasers or by the Required Purchasers of written notice of
such election to the Agent.

 

“Electing Party” has the meaning set forth in Section 10.2(c).

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i)            the Obligor of which (a) if a natural person, is a resident of
the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States; (b) is not an
Affiliate of any of the parties hereto; (c) is not a Designated Obligor; and
(d) is not a government or a governmental subdivision or agency, provided that
(x) a Government Receivable that otherwise would be an Eligible Receivable under
this definition but for this clause (i) shall be an Eligible Receivable to the
extent that the aggregate Outstanding Balance of all such Government Receivables
does not exceed 2% of the aggregate Outstanding Balance of all Receivables;
(y) a Canadian Receivable that otherwise would be an Eligible Receivable under
this definition but for this clause (i) shall be an Eligible Receivable to the
extent that the aggregate Outstanding Balance of all such Canadian Receivables
does not exceed 5% of the aggregate Outstanding Balance of all Receivables and
(z) a Foreign Receivable that otherwise would be an Eligible Receivable under
this definition but for this clause (i) shall be an Eligible Receivable to the
extent that the aggregate Outstanding Balance of all such Foreign Receivables
does not exceed 12.5% of the aggregate Outstanding Balance of all Receivables,

 

(ii)           the Obligor of which is not the Obligor of any Defaulted
Receivables which, in the aggregate constitute more than 50% of all Receivables
of such Obligor,

 

(iii)          which is not a Charged-Off Receivable or a Delinquent Receivable,

 

(iv)          which by its terms is due and payable either (A) in the case of
Receivables other than Honeywell Long-Term Receivables, within 120 calendar days
of the original billing date therefor or (B) in the case of Honeywell Long-Term
Receivables, between 121 and 150 calendar days of the original billing date
therefor, and, in each case, has not had its payment terms extended.

 

(v)           which is an “account” within the meaning of the UCC of all
applicable jurisdictions,

 

(vi)          which is denominated and payable only in United States dollars in
the United States,

 

(vii)         which arises under a Contract in substantially the form of or
containing comparable basic provisions as one of the form contracts set forth on
Exhibit IX hereto, or if such form contracts are modified in any material
respect, the Seller Parties will use reasonable efforts to give prior written
notice of and provide a copy of such modified Contract to the Agent prior to its
use, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,

 

(viii)        which arises under a Contract which does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement, including, without limitation, its
right to review the Contract,

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(ix)           which arises under a Contract that contains an obligation to pay
a specified sum of money, contingent only upon the sale of merchandise or the
provision of services by Originator,

 

(x)            which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,

 

(xi)           which satisfies all applicable requirements of the Credit and
Collection Policy,

 

(xii)          which was generated in the ordinary course of Originator’s
business,

 

(xiii)         which arises solely from the sale of goods or the provision of
services, to the related Obligor by Originator, and not by any other Person (in
whole or in part),

 

(xiv)        as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,

 

(xv)         which is not subject to any right of rescission, set-off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against Originator to cause
Originator to repurchase the goods or merchandise the sale of which shall have
given rise to such Receivable (except with respect to sale discounts effected
pursuant to the Contract, or defective goods returned in accordance with the
terms of the Contract),

 

(xvi)        as to which Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor, and

 

(xvii)       all right, title and interest to and in which has been validly
transferred by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Excluded Acquisition” means any direct or indirect acquisition of any business
by Originator consummated on or after January 1, 2010.

 

“Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of merchandise or the rendering of services
by Originator and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto:

 

(i)            the account debtor for which is Intelbras S.A. Industria de
Telecomunicacao Eletronica Brasileira and such indebtedness or other obligation
was originated after December 30, 2016;

 

(ii)            the account debtor for which is 3M Company and such indebtedness
or other obligation was originated after October 31, 2017;

 

(iii)          the account debtor for which is a General Electric Entity and
such indebtedness or other obligation was originated after the applicableCompany
or any other direct or indirect Subsidiary or Affiliate of General Electric
Exclusion Date; orCompany (including, without limitation, GE Aviation; GE
Healthcare Japan Corporation; GE Healthcare; GE OEC Medical Systems, Inc.; GE
Sensing EMEA Unlimited Company; GE Healthcare Europe GmbH; GE Medical Systems;
Baker Hughes Company; GE Consumer & Industrial; GE MDS LLC; Reuter Stokes Inc.;
GE Hangwei Medical Systems Company, Ltd.; Bently Nevada, Inc.; Inspection
Technologies; GE Healthcare Bio-Science Corp; General Electric Co; GE Technology
Infrastructure; GE Healthcare Canada; GE Commercial Materials S de RL de CV; GE
Global Research; GE Ultrasound Korea Limited; GE Energy Control Solutions Inc.;
General Electric International, Inc.; and GE Lighting Solutions LLC); or

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(iv)          which both (a) arises in connection with the sale of merchandise
or the rendering of services by the business previously conducted by any
businesses acquired by Originator in an Excluded Acquisition and (b) is not
recorded or maintained in Avnet’s consolidated general ledger accounting records
as part of general ledger category “company code US10” (other than any
Receivables previously coded under “company code US10” that have been coded
under any other category without the Agent’s prior written consent).

 

Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

 

“Existing Agreement” means the Original Agreement, as amended, restated or
otherwise modified, including pursuant to the Third Amended and Restated
Receivables Purchase Agreement, dated as of February 27, 2017 (as amended prior
to the date hereof), among the Seller Parties, Agent, in its capacities as a
company, financial institution and agent, and the companies and financial
institutions from time to time party thereto.

 

“Extension Notice” has the meaning set forth in Section 4.54.6(a).

 

“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” (11 U.S.C. §§ 101 et seq.) as amended and any successor statute
thereto.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30
a.m. (Eastern time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means each of (i) the letter agreement relating to the payment of
fees to Agent, dated as of August 16July 31, 20182020, between Seller and the
Agent, as the same may be amended, restated, supplemented or otherwise modified
and in effect from time to time, (ii) the letter agreement relating to the
payment of fees of the Purchasers, dated as of August 16July 31, 20182020, among
Seller and the Purchasers, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time and (iii) any other fee
letter or similar letter agreement relating to the payment of fees to any of the
Purchasers entered into among Seller, the Purchasers party thereto and/or any
agent or agents acting on behalf of any such Purchasers, as any such fee letter
or letter agreement may be amended, restated, supplemented or otherwise modified
and in effect from time to time.

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

 

“First Amendment Date” means February 28, 2020.

 

“Foreign Receivable” means a Receivable (other than a Canadian Receivable) the
Obligor of which, if a natural person, is a resident of any member country in
the Organization for Economic Co-operation and Development (other than the
United States) (each such member country, a “Specified OECD Country”) or, if a
corporation or other business organization, is organized under the laws of a
Specified OECD Country or any political subdivision thereof and has its chief
executive office in a Specified OECD Country or the United States.

 

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.

 

“Funding Source” means with respect to any Company (i) such Company’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Company.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Electric Entity Designation Notice” means a notice substantially in the
form attached hereto as Exhibit XII that has been delivered by Originator and
Seller to Agent and acknowledged by Agent.

 

“General Electric Entity” means (i) General Electric Company; GE Aviation; GE
Healthcare Japan Corporation; GE Healthcare; GE OEC Medical Systems, Inc.; GE
Sensing EMEA Unlimited Company; GE Healthcare Europe GmbH; GE Medical Systems;
Baker Hughes Company; GE Consumer & Industrial; GE MDS LLC; Reuter Stokes Inc.;
GE Hangwei Medical Systems Company, Ltd.; Bently Nevada, Inc.; Inspection
Technologies; GE Healthcare Bio-Science Corp; General Electric Co; GE Technology
Infrastructure; GE Healthcare Canada; GE Commercial Materials S de RL de CV; GE
Global Research; GE Ultrasound Korea Limited; GE Energy Control Solutions Inc.;
General Electric International, Inc.; and GE Lighting Solutions LLC and (ii) any
other direct or indirect subsidiary or affiliate of General Electric Company who
has been designated as a “General Electric Entity” pursuant to a General
Electric Entity Designation Notice.

 

“General Electric Exclusion Date” means, with respect to (i) each of the
entities identified in clause (i) of the definition of “General Electric
Entity,” the First Amendment Date, and (ii) any direct or indirect subsidiary or
affiliate of General Electric Company identified in a General Electric Entity
Designation Notice, the General Electric Exclusion Date specified in such
General Electric Entity Designation Notice.

 

“Government Receivable” means a Receivable the Obligor of which is the United
States federal government, a state or local government, a governmental
subdivision of the United States federal government or of a state or local
government, or an agency of the United States federal government or of a state
or local government. For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.

 

“HMT” means Her Majesty’s Treasury of the United Kingdown.

 





 

 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Honeywell Long-Term Receivable” means a Receivable, the Obligor of which is
Honeywell International Inc. (or a Subsidiary of Honeywell International Inc.),
and which by its terms is due and payable within 121 and 150 calendar days of
the original billing date therefor; provided, that any Receivable that has had
its payment terms extended shall not constitute, or shall no longer constitute,
a Honeywell Long-Term Receivable.

 

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

 

“Indemnified Amounts” has the meaning set forth in Section 10.1(a).

 

“Indemnified Party” has the meaning set forth in Section 10.1(a).

 

“Independent Director” means a member of the Board of Directors of Seller who
(i) shall not have been at the time of such Person’s appointment or at any time
during the preceding five years, and shall not be as long as such Person is a
director of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): Servicer, Originator, or any of their respective
Subsidiaries or Affiliates (other than Seller), (B) a supplier to any of the
Independent Parties, (C) a Person controlling or under common control with any
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.

 

“Initial Closing Date” means June 28, 2001.

 

“Laws” has the meaning set forth in the Credit Agreement.

 

“LIBO Rate” means a rate equal to the sum of LMIR and the Used Fee.

 

“Liquidity Provider Termination Date” has the meaning set forth in Section 2.2.

 

“Liquidity Termination Date” means August 19, 2020.

 

“LIBOR” or “LMIR” means, for each day, the greater of (a) 0% per annum, and
(b) the one-month Eurodollar Rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the Agent
from another recognized source for interbank quotation), in each case, changing
when and as such rate changes.

 

“Liquidity Provider Termination Date” has the meaning set forth in Section 2.2.

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Liquidity Termination Date” means July 30, 2021.

 

“Lock-Box” means each locked postal box with respect to which a bank that has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

 

“Long-Term Debt” means, at any time, in respect of Avnet, any publicly-held
senior unsecured debt obligations outstanding at any such time with a maturity
more than one year after the date of any determination hereunder.

 

“Loss Horizon Factor” means, at any time, a percentage equal to (i) (x) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the four fiscal month period then
most recently ended, plus (y) 50% of the aggregate amount of Receivables, less
the amount of such Receivables that are rebilled to the Obligor, originated
during the fourth fiscal month preceding the fiscal month then most recently
ended, divided by (ii) the aggregate Outstanding Balance of all Non-Delinquent
Receivables at the end of the fiscal month then most recently ended.

 

“Loss Percentage” means, at any time, a percentage calculated in accordance with
the following formula:

 

LP = SF x LHF x LR

 

where:

          LP = the Loss Percentage;   SF = the Stress Factor;   LHF = the Loss
Horizon Factor; and   LR = the highest three month rolling average of the
Default Ratios occurring during the 12 most recent fiscal months.

 

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

 

“Loss Ratio Trigger” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Defaulted Receivables at such
time, divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

 

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the sum, without
duplication, of (i) the aggregate amount by which the Outstanding Balance of all
Eligible Receivables of each Obligor and its Affiliates exceeds the
Concentration Limit for such Obligor, plus (ii) the Receivables Term Excess
Concentration Amount.

 

“Non-Defaulting Purchaser” means each Purchaser other than a Defaulting
Purchaser.

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Non-Delinquent Receivables” means, at any time, the aggregate Outstanding
Balance of all Receivables that are not Delinquent Receivables.

 

“Non-Renewing Financial Institution” has the meaning set forth in
Section 4.54.6(a).

 

“Obligations” has the meaning set forth in Section 2.1.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Agreement” means the Receivables Purchase Agreement, dated as of the
Initial Closing Date, among the Seller Parties, Bank One, NA (Main Office
Chicago), in its capacities as a financial institution and agent, and Preferred
Receivables Funding Corporation, in its capacity as a company.

 

“Originator” means Avnet, Inc., in its capacity as seller under the Receivables
Sale Agreement.

 

“Other Servicer Collected Funds” means any cash collections, other cash proceeds
or other amounts deposited, credited or funded to any Collection Account, to the
extent such cash collections, other cash proceeds or other amounts do not
constitute Collections.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Participant” has the meaning set forth in Section 12.2.

 

“Patriot Act” has the meaning set forth in Section 13.16means the USA Patriot
Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001).

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Agent.

 

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

 

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.54.6 and (b) for each Company, a
percentage equal to (i) the Company Purchase Limit of such Company, divided by
(ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.

 

“Purchase Limit” means $500,000,000450,000,000, as such amount may be modified
in accordance with the terms of Section 4.54.6(b).

 

“Purchase Notice” has the meaning set forth in Section 1.2.

 

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of (A) 100% of the amount equal to
(1) the Net Receivables Balance on the applicable purchase date,

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

(viiviii)     all proceeds of any of the foregoing.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 66-2/3% of the aggregate Commitments
and the Companies with Company Purchase Limits in excess of 66-2/3% of the
aggregate amount of all Company Purchase Limits of all Companies hereunder;
provided, that Commitments of any Financial Institutions and the Company
Purchase Limits of any Companies that are Defaulting Purchasers or in the
Defaulting Purchaser’s Purchaser Group shall be disregarded in the determination
of the Required Purchasers.

 

“Required Rating” has the meaning set forth in Section 10.2(c).

 

“Required Reserve Floor” means, on any date, the sum of the Concentration
Component, the Base Dilution Component, and the Servicing and Yield Reserve.

 

“Required Reserves” means the greater of (i) the Required Reserve Floor and
(ii) the Aggregate Reserves.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Servicer or its
Affiliates in reimbursement of actual management services performed).

 

“S&P” means S&P Global Ratings, a division of S&P Global, Inc.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any country-wide Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the TreasuryOFAC, the U.S. Department of
Commerce, or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty's Treasury of the United KingdomHMT.

 

“Second Amendment Date” means July 31, 2020.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

 

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

 

“Servicing and Yield Reserve” means, on any date, an amount equal to 2%
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

 

“Servicing Fee” has the meaning set forth in Section 8.6.

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Settlement Date” means (i) prior to the Amortization Date, the 20th calendar
day of each month (and if such day is not a Business Day, then the next Business
Day) and (ii) on and after the Amortization Date, any Business Day selected by
the Agent.

 

“SOFR”with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

 

“Special Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit.”

 

“Stress Factor” means a number equal to 2.002.25.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Terminating Commitment Amount” means, with respect to (i) any Terminating
Financial Institution that is a Related Financial Institution for a CP Company,
an amount equal to the Commitment (without giving effect to clause (iii) of the
proviso to the penultimate sentence of Section 4.54.6(b)) of such Terminating
Financial Institution, divided by, 102% and (ii) each other Terminating
Financial Institution, an amount equal to the Commitment.

 

“Terminating Commitment Availability” means, with respect to:

 

(i) any Terminating Financial Institution that is a Related Financial
Institution for a CP Company, the positive difference (if any) between (a) an
amount equal to the Commitment (without giving effect to clause (iii) of the
proviso to the penultimate sentence of Section 4.54.6(b)) of such Terminating
Financial Institution, divided by, 102%, minus (b) the Capital of the Purchaser
Interests funded by such Terminating Financial Institution; and

 

(ii) each other Terminating Financial Institution, the positive difference (if
any) between (a) an amount equal to the Commitment (without giving effect to
clause (iii) of the proviso to the penultimate sentence of Section 4.54.6(b)) of
such Terminating Financial Institution, minus (b) the Capital of the Purchaser
Interests funded by such Terminating Financial Institution .

 

“Terminating Financial Institution” has the meaning set forth in
Section 4.54.6(b).

 

“Termination Percentage” has the meaning set forth in Section 2.2.

 

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

 

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution, (i) prior to the occurrence of the Amortization Date, a
period commencing on (A) if the Financial Institution acquired the related
Purchaser Interest during an Accrual Period, the date during such Accrual Period
on which such Financial Institution acquired such Purchaser Interest and
(B) otherwise, on the first day of each Accrual Period, and in each case, ending
on the final day of such Accrual Period and (ii) following the occurrence of the
Amortization Date, a period commencing and ending on the Business Days selected
by the applicable Financial Institution.

 





 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Fee Letters, the Subordinated Note (as defined in the Receivables Sale
Agreement) and all other instruments, documents and agreements executed and
delivered in connection herewith.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Used Fee” has the meaning set forth in the fee letter described in clause
(ii) of the definition of “Fee Letter.”

 

“Weekly Report” means a report, in form and substance acceptable to the
Agentsubstantially the form of Exhibit XII hereto (appropriately completed),
furnished by the Servicer to the Agent pursuant to Section 8.5.

 

“Weekly Reporting Condition” means that either (i) the rating of Avnet’s
Long-Term Debt is lower than BBB-BB+ by S&P and lower than Baa3Ba1 by Moody’s or
(ii) no rating for Avnet’s Long-Term Debt is available from either Moody’s or
S&P.

 

“Wells Fargo” means Wells Fargo Bank, N.A., in its individual capacity and its
successors.

 

“Wells Fargo Roles” has the meaning set forth in Section 13.13.

 

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for such Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360-day basis.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9. All section references herein to the UCC shall include all successor
sections under any subsequent version or amendment to any Article of the UCC.

 



 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT XII

 

FORM OF WEEKLY REPORT

 

The [attached][below] Weekly Report is a true and accurate accounting pursuant
to the terms of the Fourth Amended and Restated Receivables Purchase Agreement,
dated as of August 16, 2018 (as the same may be amended, supplemented, restated
or otherwise modified from time to time, the “Agreement”), by and among Avnet
Receivables Corporation (the “Seller”), Avnet, Inc. (the “Servicer”), the
Purchasers party thereto and Wells Fargo Bank, N.A., as agent for such
Purchasers, and I have no knowledge of the existence of any conditions or events
which constitute an Amortization Event or Potential Amortization Event, as each
such term is defined under the Agreement, during or through the end date covered
by such Weekly Report or as of the date of this certificate, except as set forth
below.

 

 
By:                                                                                                                            
  Name:   Title:

 

End Date of Weekly Report: _/_/20__                     Ending Net Receivables
$[  ]                 Less:           Total Ineligible Receivables (From most
recent Monthly Report) $[  ]                 Outstanding Balance of all Eligible
Receivables $[  ]                 Less:           Total Excess Concentrations
(From most recent Monthly Report) $[  ]                 Net Receivables Balance
$[  ]                 Less:           Required Reserve ($)  (From most recent
Monthly Report) $[  ]                 Available for Funding $[  ]              
  Capital Outstanding $[  ]                 Available/Reduction Amount $[  ]



 



 

 

 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT XII

 

GENERAL ELECTRIC ENTITY NOTICE OF DESIGNATION

 

[Letterhead]

 

[Date]

 

Wells Fargo Bank, N.A.,

as Agent



1100 Abernathy Rd. NE, 16th Floor

Atlanta, GA 30328

 

Q:                                           GENERAL ELECTRIC ENTITY NOTICE OF
DESIGNATION

 

This General Electric Entity Notice of Designation (this “Notice”) is approved
and executed by each of the undersigned as of the date set forth above.

 

Reference is made to (a) the Fourth Amended and Restated Receivables Purchase
Agreement, dated as of August 16, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”), by
and among Avnet Receivables Corporation, a Delaware corporation (the “Seller”),
Avnet, Inc., as Servicer, and the Financial Institutions and the Companies from
time to time party thereto, and Wells Fargo Bank, N.A., as Agent and (b) the
Second Amended and Restated Receivables Sale Agreement, dated as of August 16,
2018 (as amended, restated, supplemented or otherwise modified from time to time
the “Receivables Sale Agreement”), between Avnet, Inc., as Originator, and
Seller, as buyer. Unless defined in this Notice, capitalized terms used in this
Notice shall have the meanings assigned to such terms in the Receivables
Purchase Agreement, and if not defined therein, in the Receivables Sale
Agreement.

 

Each of the undersigned hereby notifies you that each entity identified below
shall be a General Electric Entity for all purposes under the Transaction
Documents on and after the specified General Electric Exclusion Date, and
accordingly, any Receivables owed by such General Electric Entity originated
after such General Electric Exclusion Date shall not be sold under the
Receivables Sale Agreement and shall not constitute Collateral under the
Receivables Purchase Agreement.

 

General Electric Entity Originator General Electric Exclusion Date [__]
[Avnet, Inc.] [__]

 

[Signature Page Follows]

 

 

 



 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, this Notice has been approved and executed by the
undersigned as of the date first above written.

 

 

AVNET RECEIVABLES CORPORATION,

as Seller and Buyer

 



  By:
                                                                                                                               
  Name:     Title:  

 

 

  AVNET, INC., as Servicer and Originator

 

  By:
                                                                                                                               
  Name:     Title:  



 

  [SIGNATURES OF ADDITIONAL ORIGINATORS TO BE ADDED, AS AND IF APPLICABLE]

 

ACKNOWLEDGED:

 

WELLS FARGO BANK, N.A., as Agent

 

By:
                                                                                                                               
  Name:   Title:  

 



 

 



 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE A

  

COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS

 

Commitments of Financial Institutions

 

Financial Institution Commitment Wells Fargo Bank, National Association
$150,000,000 Truist Bank (formerly known as Branch Banking and Trust Company)
$125,000,00075,000,000 The Bank of Nova Scotia $76,500,000 PNC Bank, National
Association $75,000,000 Truist Bank (as successor-by-merger to SunTrust Bank)of
America, N.A. $75,000,000

 

Company Purchase Limits and
Related Financial Institutions of Companies

 

Company Company Purchase Limit Related Financial Institution(s) Wells Fargo
Bank, National Association $150,000,000 Wells Fargo Bank, National Association
Truist Bank (formerly known as Branch Banking and Trust Company)
$125,000,00075,000,000 Truist Bank (formerly known as Branch Banking and Trust
Company) Liberty Street Funding LLC $75,000,000 The Bank of Nova Scotia PNC
Bank, National Association $75,000,000 PNC Bank, National Association Truist
Bank (as successor-by-merger to SunTrust Bank)of America, N.A. $75,000,000
Truist Bank (as successor-by-merger to SunTrust Bank)of America, N.A.

 



 

 